Conviction for selling intoxicating liquor, punishment two years in the penitentiary.
We find in the record no bills of exception. The facts amply support the verdict of the jury. We are not in accord with appellant's objections to the charge. The defense was an alibi. The court told the jury that if they believed from the evidence that at the time of the alleged sale, if any, defendant was not present, or if the jury had a reasonable doubt thereof, they should find defendant not guilty. The state's testimony to the facts involved was positive. We believe the charge sufficient. *Page 474 
Complaint is made of the court's action in telling the jury that if they found the defendant guilty they should not arrive at their verdict by any form of lot such as adding up the number of years each juryman favored and dividing the whole by twelve. We think the complaint of this without merit. The judgment is affirmed.
Affirmed.